Citation Nr: 0110900	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-15 162	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces. 


CONCLUSION OF LAW

The appellant is not a veteran of active military, naval or 
air service and did not have recognized service with the 
Armed Forces of the United States so as be eligible for VA 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 5107 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.6, 3.8, 3.9, 3.203 (1992). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for veteran's disability benefits has five elements:  
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability.  
D'Amico v. West, 209 F.3d 1322 (2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to the first element of a claim for VA benefits, 
eligibility for such benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1(d), 3.6.  Service in the Philippine Scouts and 
in the Organized Military Forces of the government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for the purposes of 
certain VA benefits, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9. 

The provisions of 38 C.F.R. §§ 3.8 and 3.9 state that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the United States 
Court of Veterans Appeals (now re-named as the United States 
Court of Appeals for Veterans Claims (Court)) that the 
service department determination as to a claimant's service 
shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992). 

The record shows that in September 1999, the appellant 
submitted an application for pension and compensation 
benefits based upon his claimed service in the United States 
Army.  He reported having served from November 1941 to 
November 1946 with the "PFC Combat Com. 12 INF 11th Div."  
When asked for his service number, he indicated he had none.  
He also indicated "none" when asked whether he served under 
another name.

The RO provided this information to the United States Army 
Reserve Personnel Center in October 1999.  In December 1999, 
the United States Army Reserve Personnel Center reviewed the 
case and certified that the "subject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

Also in December 1999, the appellant submitted a completed VA 
form pertaining to Medical History of Former Prisoners of 
War.  On this form, he reported his last military 
identification number as [redacted].  

In a memorandum for the file dated in October 2000, the RO 
adjudication officer detailed the filing system utilized by 
the United States Army Reserve Personnel Center, noting that 
the individual records for each potential claimant are 
maintained in alphabetical order, based upon the person's 
name, rather than a numeric system.  

Because the appellant has affirmed that he did not use 
another name during service and because the United States 
Army Reserve Personnel Center has certified that he had no 
qualifying service based upon a search for his name, the 
Board holds that resubmitting the query to the United States 
Army Reserve Personnel Center with the newly-submitted 
additional information pertaining to his military 
identification number is unnecessary.  

As already noted, the service department determination as to 
the nature of the appellant's service is binding on the 
Board.  Duro, supra.  Therefore, the Board is constrained to 
accept this certification and uphold the RO's determination 
that the appellant lacks eligibility for VA benefits.


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

